Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Prior filed applications 15/979872, 15/450673, and 62/305615 do not provide support for “transport device.”  Accordingly, the earliest effective filing date for the instant application is its filing date of October 2, 2020.
Status of Claims
Claims 1 – 20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Lesavich, PhD on June 23, 2022.
The application has been amended as follows: 
In claim 1, line 18, amend “GPS” to “Global Positioning System (GPS)”
In claim 19, line 19, amend “GPS” to “Global Positioning System (GPS)”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to 35 USC 101, the claimed invention integrates into a practical application as it is directed towards the verification of a vehicle’s VIN and location audit trail information in order to determine if there is any fraud occurring.  The claimed invention utilizes crowdsourcing, cloud computing, image analysis, location information, and fraud detection methods, such as, artificial intelligence and Big Data, in order to collect information about a particular vehicle, compare it against known information, and analyze the information for possible fraud.
With regards to the prior art rejection, the prior art of record fails to disclose, teach, suggest, or make obvious all of the ordered elements of the claimed invention in order to arrive at the same conclusion.  Although the prior art of record discloses various pieces of the technology the claimed invention is relying on, as well as various methodologies, e.g., artificial intelligence, crowdsourcing, GPS, and so forth, the prior art of record fails to disclose, teach, suggest, or make obvious that it would have been known or obvious to combine each of these elements, utilize each of these elements in a particular manner, and analyze the collected information for the purpose of identifying fraudulent activity with regards to a vehicle identification number (VIN) when vehicles are being transported via a car carrier trailer.  The prior art of record discloses that crowdsourcing can be used for a wide range of uses and that it would have been obvious to utilize crowdsourcing for information verification, however, the prior art of record fails to disclose, teach, suggest, or make it obvious to utilize crowdsourcing to determine if vehicles that are being transported using a car carrier trailer are associated with fraudulent activity based on each vehicle’s VIN, which are compared against previously stored VIN information, location information, and images of the vehicles.  Finally, although the prior art of record teaches that many of the individual components that make up the invention, such as, but not limited to, image analysis and location analysis, can be used for identifying fraud, the prior art of record does not disclose, teach, suggest, or make obvious to utilize all of these components together in the same manner as the claimed invention for the purpose of determining that fraud has occurred with the VINs of vehicles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
McCall (US PGPub 2020/0259820 A1); McCann (CA 3,072,243 A1); Feng (CN 108961082); Dong (US PGPub 2018/0240194 A1); Batten et al. (US PGPub 2018/0186288 A1); Campbell, Jr. et al. (US PGPub 2015/0046497 A1); Stender et al. (US Patent 8,401,878 B2); Kaufman (US PGPub 2012/0130777 A1); Shoemaker et al. (US Patent 10,824,500 B1); Helstab (CA 2,936,854); Farmer (WO 2016/149204 A1); Farmer (US PGPub 2017/0011467 A1); Yajima Hayato (Inter-Vehicle Communication Protocol Design for a Yielding Decision at an Unsignalized Intersection and Evaluation of the Protocol Using Radio Control Cars Equipped with Raspberry Pi)  – which is directed towards the verification of a vehicle’s identification, e.g., VIN or other identification information, vehicle or user location information, and/or taking pictures of the vehicle to assist with the verification process
Miller et al. (US PGPub 2020/0074853 A1) – which is directed towards utilizing crowdsourcing to assist with monitoring driving behavior of other drivers and associating the observed driver with vehicle identification and location information
Demisse et al. (US PGPub 2018/0190110 A1) – which is directed to verifying vehicle identification for ride/car sharing
Lozito (US PGPub 2014/0143169 A1) – which is directed to tracking vehicles that are being transported via freight carrier
Guinard et al. (US PGPub 2020/0151738 A1); Herzog (WO 2011/159487 A2) – which is directed towards utilizing crowdsourcing to verify an asset
Joshi et al. (US Patent 10,230,705 B1); Moorthy (CA 2,880,676) – which is directed towards utilizing crowdsourcing to verifying information, e.g., images and/or position information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/28/2022